Citation Nr: 1723322	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  13-23 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for hairy cell leukemia.


ATTORNEY FOR THE BOARD

N. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to April 1965, to include service on the USS Valley Forge. This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

In August 2015, the Board remanded the claim for service connection for hairy cell leukemia for additional evidentiary development.  The Board again remanded the claim in January 2016 for further development. The claim has since been returned to the Board for appellate review. 

This appeal was processed using the Virtual VA paperless claims processing system and Veterans Benefit Management System (VBMS). The Virtual VA electronic claims file contains documents that are either duplicative of those in VBMS or not relevant to the issue on appeal.


FINDINGS OF FACT

1. The Veteran served on active duty in the waters off the shore of the Republic of Vietnam during the Vietnam era.

2. The evidence reflects a diagnosis of hairy cell leukemia, which is a type of non-Hodgkin's lymphoma, during the pendency of the appeal.


CONCLUSION OF LAW

The criteria for service connection for hairy cell leukemia have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.313 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

As the Board's decision reflects a full grant of the benefit sought on appeal further discussion of the VCAA is unnecessary.

Merits

The Veteran contends that his hairy cell leukemia is due to his service aboard the USS Valley Forge during the Vietnam era.

The law provides that service in Vietnam during the Vietnam era, together with the development of non-Hodgkin's lymphoma manifested subsequent to such service, is sufficient to establish service connection for that disease.  38 C.F.R. § 3.313(b) (2016).  It has been determined there are diagnoses of various low, intermediate, and high grade lymphomas that are subject to service connection because they fall within the term "non-Hodgkin's lymphoma" in 38 C.F.R. § 3.313(b).  See VA Adjudication Procedures Manual, M21- 1, IV.ii.2.C.3.p (March 14, 2017).  Among the low grade lymphomas listed is B-cell chronic lymphocytic leukemia.  Id.  Moreover, the Court of Appeals for the Federal Circuit has clarified that 38 C.F.R. § 3.313 includes veterans who "served exclusively aboard ships that traveled off the coast of Vietnam" as beneficiaries of the presumption of service connection.  Haas v. Peake, 525 F.3d 1168, 1179 (2008) ("The government does not dispute that the 1990 non-Hodgkin's lymphoma regulation, which is still in effect, applies to veterans who served "offshore" and never visited the landmass of Vietnam, . . . In fact, in 1993 [VA] issued a General Counsel opinion in which the agency explicitly stated that the non-Hodgkin's lymphoma regulation covers service members who served in the waters off the shore of Vietnam (citing VAOGCPREC 7-93 (Aug. 12, 1993)); see also VA Adjudication Procedures Manual, M21-1, IV.ii.2.C.3.o.

In this case, the Veteran served a period of active duty aboard the USS Valley Forge from approximately February 1963 to April 1965, and records confirm that the USS Valley Forge sailed to the Gulf of Tonkin off the coast of the Republic of Vietnam during this period.

Private treatment records and a March 2016 VA examination reflect diagnoses of hairy cell leukemia during the pendency of the appeal.  The March 2016 VA examiner specifically noted, "Hairy cell leukemia is an uncommon chronic B cell lymphoproliferative disorder" or variant of B-cell chronic lymphocytic leukemia.  See VA Adjudication Procedures Manual, M21-1, IV.ii.2.C.3.p.  The examiner also provided an opinion that it was as likely as not that the Veteran's hairy cell leukemia was related to his service aboard the USS Valley Forge.

Based on the Veteran's service aboard a ship off the coast of the Republic of Vietnam during the Vietnam era, and his diagnosis of a type of B-cell chronic lymphocytic leukemia during the pendency of the appeal, the Board finds service connection for hairy cell leukemia is warranted.  38 C.F.R. § 3.313.


ORDER

Service connection for hairy cell leukemia is granted.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


